In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00401-CR
     ___________________________

   TRINIDAD ALVARADO, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1542459D


   Before Birdwell, Bassel, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

       Appellant Trinidad Alvarado appeals from his conviction and punishment for

possession of a controlled substance. Finding no arguable or potentially plausible

grounds to support the appeal, we affirm the trial court’s judgment. See Tex. R. App.

P. 43.2(a).

       On March 5, 2018, Officers Jentry Cotten and Mark Stokes stopped a driver—

later identified as Alvarado—who did not timely activate his turn signal and made an

improper wide turn at an intersection. When Cotten approached the truck, Alvarado

was “fidgeting [and] . . . shifting around in the car.” Cotten saw a black case between

the seats and asked Alvarado to get out of the truck. Alvarado said there was nothing

illegal in the truck and consented to a search of the truck. The case Cotton had seen

contained a small amount of a crystal-like substance that appeared to be

methamphetamine. Cotten gave the case and its contents to Stokes, arrested and

handcuffed Alvarado, and placed Alvarado in the back of the patrol car. Cotten then

noticed a plastic bag on the ground where Alvarado had been standing during the

search of the truck. The bag contained a larger amount of a crystal-like substance that

appeared to be methamphetamine. Later testing confirmed that the substance in the

plastic bag was more than 4 grams of methamphetamine. After Alvarado was taken

to the police station and formally read his rights, he admitted that he knew there was

methamphetamine in the black case in the truck, that the plastic bag of

methamphetamine on the ground was his, and that he had intended to deliver the

                                          2
plastic bag of methamphetamine to someone. He also stated that he “got caught with

seven grams of ice”—methamphetamine.

      A grand jury indicted Alvarado with the second-degree felony offense of

intentionally or knowingly possessing at least 4 but less than 200 grams of

methamphetamine. See Tex. Health & Safety Code Ann. § 481.115(a), (d). The State

gave notice that it intended to enhance the available punishment range based on

Alvarado’s felony convictions for possession of a controlled substance with the intent

to deliver in 2003 and for aggravated assault causing serious bodily injury in 1991. See

Tex. Penal Code Ann. § 12.42(d). A jury found Alvarado guilty of the indicted

offense, found the enhancement allegations true, and assessed his punishment at 40

years’ confinement. The trial court sentenced Alvarado accordingly; Alvarado did not

file a motion for new trial but timely appealed.

      Alvarado’s court-appointed appellate counsel has filed a motion to withdraw,

accompanied by a brief in support of that motion. In the brief, counsel states that in

his professional opinion, the appeal is frivolous and without merit because there are

no nonfrivolous grounds to be raised.           Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable or potentially plausible grounds for

relief. 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d

403, 406 (Tex. Crim. App. 2008) (orig. proceeding). Counsel has discussed the

evidence adduced at trial, pointed out trial court rulings, and discussed either why the

                                            3
trial court’s ruling was correct or why Alvarado was not harmed. See High v. State,

573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). After being given access to

the appellate record, Alvarado responded and argued that the drug evidence should

have been suppressed; the State unlawfully withheld his own mental-health history,

which he asserted was exculpatory; and his trial and appellate counsel were

constitutionally ineffective. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App.

2014). The State responded that it agreed with appellate counsel that there are no

grounds upon which to advance Alvarado’s appeal.

      Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we have a

supervisory obligation to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d

920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). In this evaluation, we consider

the record, the arguments raised in the Anders brief, and any response filed by the pro

se appellant. See United States v. Wagner, 158 F.3d 901, 902 (5th Cir. 1998); Schulman,

252 S.W.3d at 407–08; In re A.H., 530 S.W.3d 715, 717 (Tex. App.—Fort Worth 2017,

no pet.). We have carefully reviewed the entire record, counsel’s brief, and Alvarado’s

pro se responses. We independently conclude that there is nothing in the record that

might arguably support the appeal and that the appeal is frivolous. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment. See Penson v. Ohio, 488 U.S.

                                           4
75, 82–83, 109 S. Ct. 346, 351 (1988); Kelly, 436 S.W.3d at 318–19; Meza v. State,

206 S.W.3d 684, 689 (Tex. Crim. App. 2006).

      Although we have disposed of Alvarado’s appeal, we note that appellate

counsel here ably walked the line between discharging his professional obligations

under Anders and assuring that Alvarado’s constitutional rights are honored. See

generally McCoy v. Ct. of App. of Wis., Dist. 1, 486 U.S. 429, 444, 108 S. Ct. 1895, 1904

(1988) (“The Anders brief is not a substitute for an advocate’s brief on the merits. . . .

[I]t is a device for assuring that the constitutional rights of indigent defendants are

scrupulously honored.”). Not all such briefs are so careful. It is not uncommon for

counsel to blur the line between a winnable ground and an arguable or potentially

plausible ground. By doing so, some counsel improperly determine that an appeal is

not winnable and file an Anders brief, contending that there are no arguable or

potentially plausible grounds supporting the appeal. However, sometimes appellate

counsel should consider throwing a Hail Mary to zealously advocate for the client,

even if unlikely to result in the winning touchdown, while understanding that

governing ethical standards would be violated if they choose to throw that same Hail

Mary in a case where all issues are clearly not arguable or potentially plausible. Our

point is that appellate counsel must be zealous up to the point that the appeal is

determined to be frivolous. See id. at 444, 108 S. Ct. at 1905. Only then may counsel

seek to withdraw and support that request with a brief that specifically delineates how



                                            5
counsel made the conclusion that the appeal is frivolous based on the record. In this

case, counsel did so.


                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 4, 2021




                                         6